PER Cueiam.
Appropriate issues, applying the “last clear chance” doctrine, were submitted to the jury. Wade v. Sausage Co., 239 N.C. 524, 80 S.E. 2d 150. The jury answered only the first issue, finding that deceased was not injured or killed by the negligence of defendant. The trial judge properly denied plaintiff’s motion for peremptory instructions on the “negligence” and “contributory negligence” issues. The issues were for jury decision. The exceptions to the charge are not well taken. The court’s instructions adequately presented the applicable legal principles and are free of prejudicial error. There was no request for special instructions. The exception to exclusion of testimony is without merit.
No error.